Exhibit 10.61

 

EXECUTION VERSION

GUARANTY AGREEMENT, dated as of June 26, 2012 (as amended, supplemented, or
otherwise modified from time to time, this “Guaranty”), is made by Private
National Mortgage Acceptance Company, LLC, a Delaware limited liability company
(together with its successors and permitted assigns, the “Guarantor”), in favor
of  Citibank, N.A. (the “Buyer”, which term shall include Buyer’s successors and
assigns, and any buyer for whom any Buyer acts as agent pursuant to the
Repurchase Agreement) pursuant to the Repurchase Agreement.

RECITALS

WHEREAS, pursuant to the Master Repurchase Agreement, dated as of June 26, 2012
(as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), between PennyMac Loan Services, LLC (“Seller”) and the
Buyer, the Buyer has agreed from time to time to enter into transactions in
which Seller agrees to transfer to Buyer Loans against the transfer of funds by
Buyer, with a simultaneous agreement by Buyer to transfer to Seller such Loans
at a date certain or on demand, against the transfer of funds by Seller.  Each
such transaction shall be referred to herein as a “Transaction”;

WHEREAS, the Guarantor will obtain substantial direct and indirect benefit from
the Transactions, and to induce the Buyer to enter into Transactions under the
Repurchase Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Guarantor has agreed to
provide the guaranty set forth herein in favor of Buyer; and

WHEREAS, it is a condition precedent to the obligation of the Buyer to enter
into the Repurchase Agreement that the Guarantor shall have executed and
delivered this Guaranty to the Buyer.

NOW, THEREFORE, in consideration of the foregoing premises, to induce the Buyer
to enter into the Repurchase Agreement and to enter into Transactions
thereunder, the Guarantor hereby agrees with the Buyer, as follows:

1.    Defined Terms.  (a) Unless otherwise defined herein, terms which are
defined in the Repurchase Agreement and used herein are so used as so defined.

(b) For purposes of this Guaranty, “Obligations” means (a) all of Seller’s
obligations to pay the Repurchase Price on the Repurchase Date and all other
obligations and liabilities of Seller to Buyer, its Affiliates, the Custodian or
any other Person arising under, or in connection with, the Program Documents or
directly related to the Purchased Loans whether now existing or hereafter
arising; (b) any and all sums paid by Buyer or on behalf of Buyer pursuant to
the Program Documents in order to preserve any Purchased Loan or its interest
therein; (c) in the event of any proceeding for the collection or enforcement of
any of Seller’s indebtedness, obligations or liabilities referred to in clause
(a), the reasonable expenses of retaking, holding, collecting, preparing for
sale, selling or otherwise disposing of or realizing on any Purchased Loan or of
any exercise by Buyer or any Affiliate of Buyer of its rights under the Program
Documents, including without limitation, reasonable attorneys’ fees and
disbursements and court costs; and (d) all of Seller’s indemnity obligations to
Buyer pursuant to the Program Documents.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and section and paragraph references
are to this Guaranty unless otherwise specified.





--------------------------------------------------------------------------------

 



(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2.    Guaranty.  (a) Guarantor hereby unconditionally and irrevocably guarantees
to the Buyer and its successors, indorsees, transferees and assigns the prompt
and complete payment and performance by Seller when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.

(b) Guarantor further agrees to pay any and all expenses (including, without
limitation, all reasonable fees and disbursements of counsel) which may be paid
or incurred by the Buyer in enforcing, or obtaining advice of counsel in respect
of, any rights with respect to, or collecting, any or all of the Obligations
and/or enforcing any rights with respect to, or collecting against, the
Guarantor under this Guaranty.  This Guaranty shall remain in full force and
effect until the Obligations are paid in full, notwithstanding that from time to
time prior thereto Seller may be free from any Obligations.

(c) No payment or payments made by Seller, any other guarantor or any other
Person or received or collected by the Buyer from Seller or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Guarantor hereunder.

(d) Guarantor agrees that whenever, at any time, or from time to time, the
Guarantor shall make any payment to the Buyer on account of the Guarantor’s
liability hereunder, the Guarantor will notify the Buyer in writing that such
payment is made under this Guaranty for such purpose.

3.    Right of Set-off.  Upon the occurrence and during the continuance of any
Event of Default hereunder or under any Program Document or failure by Seller or
Guarantor to timely perform any of its or their Obligations as set forth herein
or in the Repurchase Agreement, the Buyer is hereby irrevocably authorized at
any time and from time to time without notice to the Guarantor, any such notice
being hereby waived by the Guarantor, to set off and appropriate and apply any
and all monies and other property of the Guarantor, deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any Affiliate thereof to or for the credit or the account
of the Guarantor, or any part thereof in such amounts as the Buyer may elect, on
account of the liabilities of the Guarantor hereunder and claims of every nature
and description of the Buyer against the Guarantor, in any currency, whether
arising hereunder, under the Repurchase Agreement or otherwise, as the Buyer may
elect, whether or not the Buyer has made any demand for payment and although
such liabilities and claims may be contingent or unmatured.  Buyer may set off
cash, the proceeds of the liquidation of any of the Purchased Items and all
other sums or obligations owed by Buyer or its Affiliates to Seller or Guarantor
against all of Seller’s or Guarantor’s obligations to Buyer or its Affiliates,
whether under this Guaranty or under any other agreement between the parties or
between Seller or Guarantor or any other guarantor and any Affiliate of the
Buyer, or otherwise, whether or not such obligations are then due, without
prejudice to Buyer’s or its Affiliate’s right to recover any deficiency.  The
Buyer shall notify the Guarantor of any such set-off and the application made by
the Buyer, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Buyer under this
paragraph are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Buyer may have. Upon an Event of
Default in the performance of any obligations hereunder or under the Program
Documents, the Buyer shall have the right to cause liquidation, termination or
acceleration to the extent of any assets pledged by the Guarantor to secure its
obligations hereunder or under any other agreement to which this Section 3
applies.





-  1  -

--------------------------------------------------------------------------------

 



4.    Subrogation.  Upon making any payment hereunder, the Guarantor shall be
subrogated to the rights of Buyer against Seller and any Purchased Items under
the Repurchase Agreement for any Obligations with respect to such payment;
provided that the Guarantor shall not seek to enforce any right or receive any
payment by way of subrogation until all amounts due and payable by Seller to
Buyer under the Repurchase Agreement or any other Program Document have been
paid in full.  Until one year and one day after payment of the full amount and
discharge of all Obligations, the performance of all of Guarantor’s obligations
hereunder and the termination of this Guaranty, neither any payment made by or
for the account of Guarantor nor any performance or enforcement of any
obligation pursuant to this Guaranty shall entitle the Guarantor by subrogation,
indemnity, exoneration, reimbursement, contribution or otherwise to any payment
by Seller or to any payment from or out of any property of Seller, and Guarantor
shall not exercise any right or remedy against Seller or any property of Seller
by reason of any performance by Guarantor of this Guaranty.  If any amount shall
be paid to the Guarantor on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full or performed, such
amount shall be held in trust for the benefit of the Buyer and shall forthwith
be paid to the Buyer to be credited and applied upon the Obligations, whether
matured or unmatured, in accordance with the terms of this Guaranty.

5.    Amendments, etc. with Respect to the Obligations.  Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Buyer may be
rescinded by the Buyer, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Program Documents and any
other document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with its terms and as the Buyer
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Buyer for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released.  The Buyer shall have
no obligation to protect, secure, perfect or insure any Lien at any time held by
it as security for the Obligations or for this Guaranty or any property subject
thereto.  When making any demand hereunder against the Guarantor, the Buyer may,
but shall be under no obligation to, make a similar demand on Seller or any
other guarantor, and any failure by the Buyer to make any such demand or to
collect any payments from Seller or any such other guarantor or any release of
Seller or such other guarantor shall not relieve the Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Buyer against
the Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

6.    Guaranty Absolute and Unconditional.    Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Buyer upon this Guaranty or acceptance
of this Guaranty; the Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred in reliance upon this Guaranty; and
all dealings between Seller or the Guarantor, on the one hand, and the Buyer, on
the other, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guaranty.  Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Seller or the Guaranty with respect to the Obligations.  This Guaranty
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (i) the validity or enforceability of the Repurchase
Agreement, the other Program Documents, any of the Obligations or any collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Buyer, (ii) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by it or Seller against the Buyer, or (iii)
any other circumstance





-  2  -

--------------------------------------------------------------------------------

 



whatsoever (with or without notice to or knowledge of Seller or the Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of Seller for the Obligations, or of the Guarantor under this
Guaranty, in bankruptcy or in any other instance.  When pursuing its rights and
remedies hereunder against the Guarantor, the Buyer may, but shall be under no
obligation, to pursue such rights and remedies that they may have against Seller
or any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Buyer to pursue such other rights or remedies or to collect any payments from
Seller or any such other Person or to realize upon any such collateral security
or guarantee or to exercise any such right of offset, or any release of Seller
or any such other Person or any such collateral security, guarantee or right of
offset, shall not relieve the Guarantor of any liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Buyer against the Guarantor.  This Guaranty
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantor and its successors and assigns
thereof, and shall inure to the benefit of the Buyer, and its successors,
indorsees, transferees and assigns, until all the Obligations and the
obligations of the Guarantor under this Guaranty shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Repurchase Agreement Seller may be free from any Obligations.

(a) Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to the Buyer as follows:

(i) Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against the Buyer any claim or defense based upon, an election
of remedies by the Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes  Guarantor’s subrogation rights, rights
to proceed against Seller or any other guarantor for reimbursement or
contribution, and/or any other rights of the Guarantor to proceed against
Seller, against any other guarantor, or against any other person or security.

(ii) Guarantor is presently informed of the financial condition of Seller and of
all other circumstances which diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations.  The Guarantor hereby covenants that
it will make its own investigation and will continue to keep itself informed of
the financial condition of Seller, of all other circumstances which bear upon
the risk of nonpayment and that it will continue to rely upon sources other than
the Buyer for such information and will not rely upon the Buyer for any such
information.  Absent a written request for such information by the Guarantor to
the Buyer, Guarantor hereby waives its right, if any, to require the Buyer to
disclose to Guarantor any information which the Buyer may now or hereafter
acquire concerning such condition or circumstances including, but not limited
to, the release of or revocation by any other guarantor.

(iii) Guarantor has independently reviewed the Repurchase Agreement and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guaranty to the
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by Seller or any other guarantor to the
Buyer, now or at any time and from time to time in the future.

7.    Reinstatement.  This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator





-  3  -

--------------------------------------------------------------------------------

 



of, or trustee or similar officer for, Seller or any substantial part of its
property, or otherwise, all as though such payments had not been made.

8.    Payments.  Guarantor hereby agrees that the Obligations will be paid to
the Buyer without deduction, abatement, recoupment, reduction, set-off or
counterclaim in U.S. Dollars and in accordance with the wiring instructions of
the Buyer.

9.    Representations and Warranties.  Guarantor represents and warrants that:

(a) Guarantor is duly organized, validly existing and in good standing as a
limited liability company under the laws of the jurisdiction under whose laws it
is organized.  Guarantor is duly qualified to do business and has obtained all
necessary licenses, permits, charters, registrations and approvals necessary for
the conduct of its business as currently conducted and the performance of its
obligations hereunder and under any other Program Documents except where any
failure to obtain such a license, permit, charter, registration or approval will
not cause a Material Adverse Effect with respect to Guarantor;

(b) Guarantor has all necessary power and authority to conduct its business as
currently conducted, to execute, deliver and perform its obligations hereunder
and under any other Program Document;

(c) The execution, delivery and performance by Guarantor of this Guaranty and
the other Program Documents to which it is a party has been duly authorized by
all necessary action and do not require any additional approvals or consents or
other action by or any notice to or filing with any Person other than any that
have heretofore been obtained, given or made;

(d) No consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or Governmental Authority and no consent of any other Person
(including, without limitation, any creditor of  Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guaranty;

(e) This Guaranty has been duly executed and delivered by the Guarantor and
constitutes a legal, valid and binding obligation of the Guarantor enforceable
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law);

(f) The execution, delivery and performance of this Guaranty will not violate
any provision of any law, treaty, rule or regulation or determination of an
arbitrator, a court or other governmental authority, applicable to or binding
upon the Guarantor or any of its property or to which the Guarantor or any of
its property is subject (“Requirement of Law”), or any provision of any security
issued by the Guarantor or of any agreement, instrument or other undertaking to
which the Guarantor is a party or by which it or any of its property is bound
(“Contractual Obligation”), and will not result in or require the creation or
imposition of any Lien on any of the properties or revenues of the Guarantor
pursuant to any Requirement of Law or Contractual Obligation of the Guarantor;

(g) Guarantor is an indirect owner of each Seller, and has received, or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Obligations;





-  4  -

--------------------------------------------------------------------------------

 



(h) The execution, delivery and performance of this Guaranty and the other
Program Documents to which the Guarantor is a party does not constitute a
material default by the Guarantor under any loan or repurchase agreement,
mortgage, indenture or other agreement or instrument to which the Guarantor is a
party or by which it or any of its properties is or may be bound or affected;

(i) No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Guarantor,
threatened by or against the Guarantor or any of its Affiliates or against any
of the Guarantor’s properties or revenues with respect to this Guaranty or any
of the transactions contemplated hereby;

(j) Guarantor and its Subsidiaries have filed or caused to be filed all tax
returns which are required to be filed and has paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of the
Guarantor’s or its Subsidiaries’ property and all other taxes, fees or other
charges imposed on it or any of the Guarantor’s property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings); no tax Lien has been filed,
and, to the knowledge of the Guarantor, no claim is being asserted, with respect
to any such tax, fee or other charge;

(k) As of the date hereof, and after giving effect to this Guaranty and the
contingent obligation evidenced hereby, Guarantor is, and will be, solvent, and
has and will have assets which, fairly valued, exceed Guarantor’s obligations,
liabilities (including contingent liabilities) and debts, and has and will have
property and assets sufficient to satisfy and repay Guarantor’s obligations and
liabilities;

(l) Guarantor has and will continue to have independent means of obtaining
information concerning Seller’s affairs, financial conditions and
business.  Buyer shall not have any duty or responsibility to provide Guarantor
with any credit or other information concerning Seller’s affairs, financial
condition or business which may come into Buyer’s possession;

(m) The financial statements of Guarantor, copies of which have been furnished
to the Buyer, (i) are, as of the dates and for the periods referred to therein,
complete and correct in all material respects, (ii) present fairly the financial
condition and results of operations of the Guarantor as of the dates and for the
periods indicated and (iii) have been prepared in accordance with GAAP
consistently applied, except as noted therein (subject to interim statements as
to normal year-end adjustments).  Since the date of the most recent financial
statements, there has been no Material Adverse Effect with respect to
Guarantor.  Except as disclosed in such financial statements, Guarantor is not
subject to any contingent liabilities or commitments that, individually or in
the aggregate, have a reasonable likelihood of causing a Material Adverse Effect
with respect to Guarantor;

(n) None of the documents or information prepared by or on behalf of Guarantor
and provided by Guarantor to the Buyer relating to Guarantor’s financial
condition contain any statement of a material fact with respect to Guarantor
that was untrue or misleading in any material respect when made.  Since the
furnishing of such documents or information, there has been no change, nor any
development or event involving a prospective change known to Guarantor, that
would render any of such documents or information untrue or misleading in any
material respect;

(o) No consent, license, approval or authorization from, or registration, filing
or declaration with, any regulatory body, administrative agency, or other
governmental, instrumentality, nor any consent, approval, waiver or notification
of any creditor, lessor or other non-governmental person, is required in
connection with the execution, delivery and performance by Guarantor of this
Guaranty or the consummation by Guarantor of any other Program Document, other
than any that have heretofore





-  5  -

--------------------------------------------------------------------------------

 



been obtained, given or made or would otherwise not result in a Material Adverse
Effect if not so obtained, given or made;  

(p) No practice, procedure or policy employed or proposed to be employed by
Guarantor in the conduct of its businesses violates any law, regulation,
judgment, agreement, regulatory consent, order or decree applicable to it which,
if enforced, would result in a Material Adverse Effect with respect to
Guarantor;

(q) Guarantor does not intend to incur, nor does it believe that it has
incurred, debts beyond its ability to pay such debts as they mature. Guarantor
is not contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Guarantor or any of its
assets; and

(r) Guarantor is registered as an “investment company” under the Investment
Company Act.

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each Transaction under
the Repurchase Agreement on and as of such purchase date as though made
hereunder on and as of such date, or as of such other date specified in the
related representation and warranty.

10.    Covenants.

(s) Guarantor shall deliver or cause to be delivered to Buyer:

(i) as soon as available and in any event within forty (40) days after the end
of each calendar month, the consolidated balance sheets of Guarantor and its
consolidated Subsidiaries as at the end of such month, the related unaudited
consolidated statements of income and retained earnings and of cash flows for
Guarantor and its consolidated Subsidiaries for such period and the portion of
the fiscal year through the end of such period, and consolidated statements of
liquidity of Guarantor and its consolidated Subsidiaries as at the end of such
period, setting forth in each case in comparative form the figures for the
previous year;

(ii) as soon as available and in any event within forty-five (45) days after the
end of each of the first three quarterly fiscal periods of each fiscal year of
Guarantor, the consolidated balance sheets of Guarantor and its consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and retained earnings and of cash flows for Guarantor and
its consolidated Subsidiaries for such period and the portion of the fiscal year
through the end of such period, and consolidated statements of liquidity of
Guarantor and its consolidated Subsidiaries as at the end of such period,
setting forth in each case in comparative form the figures for the previous
year;

(iii) as soon as available and in any event within ninety (90) days after the
end of each fiscal year of Guarantor, the consolidated balance sheets of
Guarantor and its consolidated Subsidiaries as at the end of such fiscal year
and the related consolidated statements of income and retained earnings and of
cash flows for Guarantor and its consolidated Subsidiaries for such year, and
consolidated statements of liquidity of Guarantor and its consolidated
Subsidiaries as at the end of such year, setting forth in each case in
comparative form the figures for the previous year, accompanied by an





-  6  -

--------------------------------------------------------------------------------

 



opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall not be qualified as to scope of audit or
going concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of
Guarantor and its consolidated Subsidiaries at the end of, and for, such fiscal
year in accordance with GAAP; and

(iv) at the time it furnishes consolidated financial statements pursuant to
paragraphs (i) and (ii) above, a certificate of a Responsible Officer of
Guarantor, which certificate shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Guarantor and its Subsidiaries in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments). 

Guarantor shall deliver or cause to be delivered to Buyer any other financial
information regarding the Guarantor reasonably requested by Buyer.

(t) Guarantor covenants and agrees that the Guarantor will not change the
Guarantor’s legal name or move its chief executive office or chief operating
office from the addresses at which they are located on the date hereof, without
having provided to the Buyer thirty (30) days’ prior written notice of any such
change.

(u) Guarantor shall keep or cause to be kept in reasonable detail books and
records of Guarantor setting forth an account of Guarantor’s assets and
business.  Guarantor shall furnish or cause to be furnished to Buyer any other
financial information regarding Guarantor reasonably requested by Buyer.

(v) Guarantor shall pay and discharge or cause to be paid and discharged, when
due all taxes, assessments and governmental charges or levies imposed upon
Guarantor or upon Guarantor’s income and profits or upon any of Guarantor’s
property, real, personal or mixed or upon any part thereof, as well as any other
lawful claims which, if unpaid, might become a lien upon such properties or any
part thereof, except for any such taxes, assessments and governmental charges,
levies or claims as are appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
provided.  Guarantor shall file on behalf of Guarantor on a timely basis all
federal, and material state and local tax and information returns, reports and
any other information statements or schedules required to be filed by or in
respect of Guarantor. Guarantor shall deliver to Buyer copies of any federal,
and material state and local tax returns within ten (10) Business Days of the
filing thereof.

(w) Guarantor shall promptly inform the Buyer in writing of any of the
following:

(i)Any Default, Event of Default or default or breach by Guarantor of any
obligation hereunder or under any other Program Document to which it is a party,
or the occurrence or existence of any event or circumstance that Guarantor
reasonably expects will with the passage of time become a Default, Event of
Default or such a default or breach by the Guarantor;

(ii)Any material dispute, licensing issue, litigation, investigation, proceeding
or suspension between Guarantor, on the one hand, and any Governmental Authority
or any other Person, on the other hand;





-  7  -

--------------------------------------------------------------------------------

 



(iii)Any material change in accounting policies or financial reporting practices
of Guarantor; and

(iv)Any event, circumstance or condition that has resulted, or has a reasonable
likelihood of resulting in either a Material Adverse Effect with respect to
Guarantor.

(x) Guarantor shall maintain all licenses, permits or other approvals necessary
for Guarantor to conduct its business and to perform its obligations under this
Guaranty and each other Program Document to which it is a party and Guarantor
shall conduct its business in accordance with applicable law in all material
respects.

(y) If an Event of Default has occurred and is continuing, Guarantor shall not
pay any dividends or distributions with respect to any of its capital stock or
other equity interests, as applicable, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of Guarantor or Seller.

(z) Guarantor shall not at any time, directly or indirectly, (i) enter into any
transaction of merger or consolidation or amalgamation as to which the related
Seller is not the surviving entity, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) or sell all or substantially
all of its assets without the Buyer’s prior consent; (ii) form or enter into any
partnership, joint venture, syndicate or other combination which would have a
Material Adverse Effect with respect to Guarantor; or (iii) effectuate a Change
of Control with respect to Guarantor without the prior consent of Buyer.

(aa) Guarantor’s fiscal year commences on January 1 and ends on December
31.  Guarantor will not, at any time, directly or indirectly, except upon ninety
(90) days’ prior written notice to the Buyer, change Guarantor’s fiscal year.

(bb) Guarantor shall not convey, sell, lease, assign, transfer or otherwise
dispose of (collectively, “Transfer”), all or substantially all of its Property,
business or assets (including, without limitation, receivables and leasehold
interests) whether now owned or hereafter acquired or allow Seller to Transfer
substantially all of its assets to any Person; provided, that Guarantor may
after prior written notice to the Buyer allow such action with respect to any
Subsidiary which is not a material part of Seller’s overall business operations.

(cc) Guarantor shall not make any material change in the accounting policies or
financial reporting practices of Guarantor or its Subsidiaries, except to the
extent such change is permitted by GAAP, consistently applied. 

(dd) Guarantor shall keep all property useful and necessary in its business in
good working order and condition.

 

(ee) Any payments made by Guarantor to Buyer shall be free and clear of, and
without deduction or withholding for, any taxes; provided, however, that if
Guarantor shall be required by law to deduct or withhold any taxes from any sums
payable to Buyer, then Guarantor shall (A) make such deductions or withholdings
and pay such amounts to the relevant authority in accordance with applicable
law, (B) pay to the Buyer the sum that would have been payable had such
deduction or withholding not been made, and (C) at the time such payment is
made, pay to the Buyer all additional amounts as specified





-  8  -

--------------------------------------------------------------------------------

 



by the Buyer to preserve the after-tax yield Buyer would have received if such
tax had not been imposed. This provision does not apply to income taxes payable
by Buyer on its taxable income.

11.    Events of Default.  It is hereby understood and agreed that an Event of
Default with respect to the Guarantor under the Repurchase Agreement shall be an
Event of Default under this Guaranty.

12.    Termination.  Subject to the provisions of Section 7, this Guaranty shall
terminate on the upon the final payment in full of the Obligations and the
termination of the Repurchase Agreement; provided, however, that Sections 2(b),
9, 18, 19, 23 and 24 shall survive any such termination and this Guaranty shall
be reinstated upon any Obligations arising under the Master Repurchase
Agreement, whether such Obligations arise prior to or upon or after the
termination of such Master Repurchase Agreement.

13.    Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14.    Paragraph Headings.  The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

15.    No Waiver; Cumulative Remedies.  The Buyer shall not by any act, delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of the Buyer, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Buyer of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Buyer would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law.

16.    Waivers and Amendments.  None of the terms or provisions of this Guaranty
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Guarantor and the Buyer, provided that any provision
of this Guaranty may be waived by the Buyer in a letter or agreement executed by
the Buyer or by facsimile or electronic transmission from the Buyer. 

17.    Successors and Assigns. This Guaranty shall be binding upon the
successors and permitted assigns of Guarantor and shall inure to the benefit of
Buyer and its successors and permitted assigns.  This Guaranty may not be
assigned by Guarantor and any attempt to assign or transfer this Guaranty shall
be null and void and of no effect whatsoever.

18.    Governing Law. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).





-  9  -

--------------------------------------------------------------------------------

 



19.    Intent.  Guarantor and Buyer intend that this Guaranty is a “repurchase
agreement,” as that term is defined in section 101(47)(A)(v) of the Bankruptcy
Code, a “securities contract,” as that term is defined in section 741 (7)(A)(xi)
of the Bankruptcy Code, and a “master netting agreement,” as that term is
defined in section 101(38A)(A) of the Bankruptcy Code; and that Buyer shall be
entitled to, without limitation, the liquidation, termination, acceleration,
setoff and non-avoidability rights afforded to parties such as Buyer to
“repurchase agreements,” pursuant to sections 559, 362(b)(7) and 546(f) of the
Bankruptcy Code, “securities contracts,” pursuant to sections 555, 362(b)(6) and
546(e) of the Bankruptcy Code, and “master netting agreements,” pursuant to
sections 561, 362(b)(27) and 546(j) of the Bankruptcy Code.  Guarantor and Buyer
further intend that this Guaranty is “related to” the Master Repurchase
Agreement and Transactions thereunder within the meaning of sections
101(38A)(A), 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.  Guarantor
acknowledges that this Section 19 is a material inducement to Buyer to enter
into the Master Repurchase Agreement and Transactions thereunder.

20.   Notices.  Notices by the Buyer to the Guarantor may be given by mail, by
hand or by electronic transmission, addressed to the Guarantor at the
Guarantor’s address or transmission number set forth under its signature below
and shall be effective (a) in the case of mail, five days after deposit in the
postal system, first class certified mail and postage pre-paid, (b) one Business
Day following timely delivery to a nationally recognized overnight courier
service for next Business Day delivery, (c) when delivered if delivered by hand
and (d) in the case of electronic transmissions, when sent, if such transmission
is electronically confirmed.

21.    Submission To Jurisdiction; Waivers.  Guarantor hereby irrevocably and
unconditionally:

(ff) Submits for the Guarantor and the Guarantor’s property in any legal action
or proceeding relating to this Guaranty and the other Program Documents to which
the Guarantor is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;

(gg) Consents that any such action or proceeding may be brought in such courts
and waives any objection that the Guarantor may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(hh) Agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at
Guarantor’s address set forth under Guarantor’s signature below or at such other
address of which the Buyer shall have been notified; and

(ii) Agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

22.    Integration.  This Guaranty represents the agreement of the Guarantor
with respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof not reflected
herein.

23.    Acknowledgments.  Guarantor hereby acknowledges that:





-  10  -

--------------------------------------------------------------------------------

 



(a) Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Documents;

(b) The Buyer does not have any fiduciary relationship to the Guarantor, and the
relationship between the Buyer and the Guarantor is solely that of surety and
creditor; and

(c) No joint venture exists between the Buyer and the Guarantor or among the
Buyer, Seller and the Guarantor.

24.    WAIVERS OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY OR ANY OTHER PROGRAM DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN
OR THEREIN.

[ Signature pages follow ]

 

-  11  -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

 

Private National Mortgage Acceptance Company, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Stack

 

Name:

Brian Stack

 

Title:

Managing Director, Treasurer

 

 

 

 

Address for Notices:

 

Private National Mortgage Acceptance Company, LLC

 

6101 Condor Drive

 

Moorpark, California 93021

 

Attention: Chief Legal Officer

 

Telephone No.: (818) 224-7442

 

Facsimile No.: (818) 224-7393

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



STATE OF CA

)

 

 

)

ss.:

COUNTY OF Ventura

)

 

On the 26th day of June, 2012 before me, a Notary Public in and for said State,
personally appeared Brian Stack known to me to be the person who executed the
within instrument, and acknowledged to me that he executed the within
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

/s/ Angela Everest, Notary Public

 

Notary Public

 

My Commission expires 6-13-15

 



-  13  -

--------------------------------------------------------------------------------